Name: Commission Regulation (EC) No 589/2004 of 30 March 2004 laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  information technology and data processing;  trade policy
 Date Published: nan

 Avis juridique important|32004R0589Commission Regulation (EC) No 589/2004 of 30 March 2004 laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables Official Journal L 094 , 31/03/2004 P. 0003 - 0004Commission Regulation (EC) No 589/2004of 30 March 2004laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1),Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(2), and in particular Article 7(3)(b) thereof,Whereas:(1) Regulation (EC) No 1961/2001 lays down that Member States are to notify licence applications to the Commission on Mondays and Thursdays each week.(2) Thursday 8, Friday 9 and Monday 12 April 2004 are Commission holidays. The notification of licence applications submitted on Monday 5 and Tuesday 6 April 2004 should therefore be brought forward to Wednesday 7 April 2004 while the notification of licence applications submitted from Wednesday 7 to Monday 12 April 2004 should be put back to Tuesday 13 April 2004.(3) Thursday 20, Friday 21 and Monday 31 May 2004 are Commission holidays. The notification of licence applications submitted on Monday 17 and Tuesday 18 May 2004 should therefore be brought forward to Wednesday 19 May 2004 while the notification of licence applications submitted from Wednesday 19 to Saturday 22 May 2004 should be put back to Monday 24 May 2004 and the notification of licence applications submitted from Thursday 27 to Monday 31 May 2004 should be put back to Tuesday 1 June 2004,HAS ADOPTED THIS REGULATION:Article 11. The notification, referred to in Article 7(3)(b) of Regulation (EC) No 1961/2001, of licence applications submitted on Monday 5 and Tuesday 6 April 2004 shall be made no later than 12.00 (Brussels time) on Wednesday 7 April 2004 rather than on Thursday 8 April 2004.2. The notification, referred to in Article 7(3)(b) of Regulation (EC) No 1961/2001, of licence applications submitted from Wednesday 7 to Monday 12 April 2004 shall be made no later than 12.00 (Brussels time) on Tuesday 13 April 2004 rather than on Monday 12 April 2004.Article 21. The notification, referred to in Article 7(3)(b) of Regulation (EC) No 1961/2001, of licence applications submitted on Monday 17 and Tuesday 18 May 2004 shall be made no later than 12.00 (Brussels time) on Wednesday 19 May 2004 rather than on Thursday 20 May 2004.2. The notification, referred to in Article 7(3)(b) of Regulation (EC) No 1961/2001, of licence applications submitted from Wednesday 19 to Saturday 22 May 2004 shall be made no later than 12.00 (Brussels time) on Monday 24 May 2004.3. The notification, referred to in Article 7(3)(b) of Regulation (EC) No 1961/2001, of licence applications submitted from Thursday 27 to Monday 31 May 2004 shall be made no later than 12.00 (Brussels time) on Tuesday 1 June 2004.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64).(2) OJ L 268, 9.10.2001, p. 8. Regulation as amended by Regulation (EC) No 1176/2002 (OJ L 170, 29.6.2002, p. 69).